3DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-12 as originally amended and filed on 11/16/2018.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 September 2017 (20170901).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/101685 filed on 09/14/2017 which claims priority to Chinese Application number 201710779935.8 filed on 01 September 2017 (20170901).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/16/2018, 06/03/2019, 02/28/2020 and 04/30/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because "The abstract should not refer to purported merits or speculative applications of the invention" and "It should avoid using phrases which can be implied" such as the recited limitations “…and/or…” “…easy maintenance and high reliability…”, etc.  Further, it is not seen how a battery system WITH ONLY ONE BATTERY PACK is able to perform all of the other steps recited in the Abstract because for example having only one battery pack would not provide for a “parallel battery system”.  Indeed, the Abstract appears to be a direct translation from a foreign application and must be corrected to conform with current U.S. practices as stated above.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation CAN2 must be spelled out the first time it is used.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-9 recite the limitation “if” which renders the claims indefinite for failing to particularly point out what is being claimed in the condition of “if not” or “then”.  That is to say, the claims set up only the first part of what is known in the art as an “if-then statement” and as such fails to distinctly claim the “then” part of the “if-then statement”.  Changing the limitation “if” to “when” would appear to overcome this rejection.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) and further in view of MPEP 2144.04 V. V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS  and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claim 1 Luo teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    516
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    609
    media_image3.png
    Greyscale

and associated descriptive texts a power supply system for an electric vehicle in Fig. 1, comprising: 
a battery system comprising one battery pack in Fig. 1 above, item 7 or a plurality of battery packs in Fig. 1 items 7/8 connected in parallel which is/are controlled by a Battery Management System (BMS) in Fig. 1 items BMS5 and BMS 6 via VCU 1 to be 
“The generator 4 is connected by first switch S1 with the first power battery pack 7 and the second power battery pack 8, is used for Charge for the first power battery pack 7 or the second power battery pack 8.First power battery pack, 7 and second power battery pack 8 is also Be connected by second switch S2 with power converter 10, the power converter 10 also with driving motor 11, transmission system 12 and Differential mechanism 13 is connected. The power converter 10 is used for the electricity for being exported the first power battery pack 7 and the second power battery pack 8 Pressure and electric current are converted to suitable voltage and electric current, and are correspondingly outputting to driving motor 11, and the driving motor 11 passes through transmission System 12 and differential mechanism 13 provide kinetic energy for electric car.”, 

wherein the battery system is configured to power the electric vehicle in Fig. 5 and the para above:
“The power converter 10 is used for the electricity for being exported the first power battery pack 7 and the second power battery pack 8 Pressure and electric current are converted to suitable voltage and electric current, and are correspondingly outputting to driving motor 11, and the driving motor 11 passes through transmission System 12 and differential mechanism 13 provide kinetic energy for electric car.”; 

a range extender in Fig. 1 above i.e. “distance increasing unit 14” configured to generate a DC current so as to charge the battery system and/or power the electric vehicle in Figs. 3 and 4 and para:
“The control unit of engine 2, engine 3 and generator 4 form distance increasing unit 14.The entire car controller 1 is with increasing Journey device 14, drive motor controller 9, first switch S1, second switch S2, the first battery management system 5, the second battery management system System 6 is connected.  Core control portions of the entire car controller 1 as whole electric car, it is used to gather gas pedal, gear The information such as position, brake pedal judge the driving intention of driver and for monitoring vehicle-state (including speed, temperature etc.) Information, the entire car controller 1 is additionally operable to carry out above- mentioned information judgement processing, and the signal after processing is sent to distance increasing unit 14th, first switch S1 and second switch S2, to control the shape of generator 4, first switch S1 and second switch S2 in distance increasing unit 14 State, 5 and second battery management system 6 of the first battery management system are used to gather first power battery pack 7 and second SOC (State of Charge, state-of-charge/remaining capacity) value of power battery pack 8, concrete operating principle will be detailed below Description.”; 

a controller in Fig. 1, i.e. VCU 1 configured to control a power generating mode of the range extender in para:
“Shown in please referring to Fig.3, it is the first working status. When from the first battery management system 5 and the second battery management The first power battery pack 7 and the SOC (State of Charge, state-of-charge) of the second power battery pack 8 obtained at system 6 Value is below limit value, and the SOC of first power battery pack 7 (is denoted as SOC1) value is more than second power battery pack 8 SOC value (be denoted as SOC2) when, the entire car controller 1 starts distance increasing unit 14, and the engine 3 is permanent in optimal fuel-economy point Power output, and drive the generator 4 to generate electricity”,
 
to control a connection status of each battery pack with the high-voltage DC bus of the electric vehicle in Fig. 2 above as described in para:
“Specifically, please continue to refer to shown in Fig. 2, the first switch S1 includes moved end D1, the first non-moving end B1, second not Moved end B2 and control module (not shown).The control module is connected with entire car controller 1, and the control module is received from whole The control signal of vehicle controller 1 is to connect moved end D1 and the first non-moving end B1 or moved end D1 and the second non-moving end B2.It is described dynamic End D1 is connected with distance increasing unit 14, and specifically, the moved end D1 is connected with generator 4.The first non-moving end B1 and first is dynamic The anode of power battery pack 7 is connected, and the second non-moving end B2 is connected with the anode of the second power battery pack 8, first power The cathode of 7 and second power battery pack 8 of battery pack is grounded.”,  and

a plurality of switches, i.e. S2, B4 and B3 arranged between each battery pack and the high-voltage DC bus 11 of the electric vehicle in Fig. 2 above, 


While it is considered that Luo Fig. 1 teaches the range extender 14 could be connected to the high voltage bus 9/10 through switches S1 and S2 as explained above, Luo does not appear to expressly disclose that the controller in Fig. 1, i.e. VCU 1 controls a connection status of the range extender 14 “directly” with the high-voltage DC bus 11 of the electric vehicle and 
a plurality of switches arranged between the range extender and the high-voltage DC bus of the electric vehicle to directly connect the range extender 14 to the high voltage bus 9/10.

Tan teaches in for example the Figures below, 


    PNG
    media_image4.png
    564
    688
    media_image4.png
    Greyscale

It was known in the art for a controller 6 in controls a connection status of the range extender (i.e. electric generator 52) “directly” with the high-voltage DC bus inside item 51 going to item 53 of an electric vehicle and 
a plurality of switches are considered to inherently be inside 51 arranged between the range extender 52 and the high-voltage DC bus inside 51 going to item 53 of the electric vehicle to directly connect the range extender 52 to the high voltage bus 51/53 in paragraphs [0027] + in order to effect the appropriate connections between each system:
“Shown in Fig. 2 is the schematic diagram of structure of power system of the extended-range electric vehicle of one embodiment of the invention.

As shown in Figure 2, power system comprises electrokinetic cell system 1, super capacitor system 2, precharge loop 3, contactless switch 7, contactless switch 8, power diode 9, electric generator 52, drive motor 53, auxiliary power system 4, entire car controller 6 and Double Motor Control device 51.

Electrokinetic cell system 1 in power system comprises power battery pack 11 and power battery management system 12, and wherein power battery pack 11 is preferably the storage battery that electron mobil, electric train, 

In the prior art, when electric generator 52 cisco unity malfunction being detected, entire car controller 6 is controlled and is disconnected contactless switch 8 with protection super capacitor group 21, thereby causes two voltage platforms to lose efficacy. This safety method makes when vehicular drive, and vehicle only can move with electric-only mode in power battery pack 11 range of capacitys; When car brakeing, because of contactless switch 8, in off-state, and power diode 9 oppositely ends, and the electric braking energy can't be recycled to super capacitor group 21.

In the present embodiment, entire car controller 6 is when the voltage that monitors electric generator 52 et out of orders and super capacitor group 21 can't lifting, control described contactless switch 7, contactless switch 8 and precharge loop 3 to realize two voltage power supplies of power battery pack 11 and super capacitor group 21, thereby realize the recovery of the feeding braking energy back of drive motor 53.

Then, when entire car controller 6 when monitoring electric generator 52 normal operation, or entire car controller 6 is when the voltage that monitors electric generator 52 et out of orders and super capacitor group 21 is raised to voltage with power battery pack 11 and approaches, control contactor 32 disconnects and control contactor 7, contactless switch 8, contactless switch 33 closures.

Based on more than, in the situation whether electric generator 52 works, the power battery pack of extended-range power system, super capacitor group all can normally be connected, two voltage platform closed-centre systems have obtained protection. Not there will be in the prior art scheme when the power generating system cisco unity malfunction, the super capacitor group is disconnected, and can't realize the situation of two voltage power supplies. Thereby two voltage protections have been realized.”.

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the electric vehicle of Luo would be able to use the power from the range extender to power the electric vehicle when the batteries are depleted i.e. the SOC is too low to operate the vehicle. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Tan to the prior art of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Luo and Tan teaches the claim limitations as explained above, if applicant is of the opinion that the combination does not expressly disclose that the controller in Fig. 1, i.e. VCU 1 controls a connection 
a plurality of switches arranged between the range extender and the high-voltage DC bus of the electric vehicle to directly connect the range extender 14 to the high voltage bus 9/10 then resort may be had to the teachings of the MPEP section 2144.04 V. and VI to show that making the connections between the range extender and the high voltage bus integral or separable would be obvious for the express benefit of being able to charge both batteries at the same time while also providing motive power to continue a long distance drive that exhausts both batteries States of Charge.
Further, the reversal, duplication or rearrangement of the parts of Luo would be an obvious modification since no new or unexpected result would be produced.  Indeed, one of ordinary skill would expect the range extender to provide power to whatever source desired or required by the user. 

Accordingly, the prior art references teach all of the claimed elements where known elements.

The combination of the known elements is achieved by a known use of connecting power sources to loads. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to charge both batteries and power the vehicle at the same time during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the power supply system according to claim 1, wherein the plurality of switches comprise a first switch group (Luo Fig. 2 above S2, B3, B4 ) and a second switch group, 
the first switch group S2, B3, B4 including at least one first switch arranged between the battery pack 8/7 and the high-voltage DC bus 11 in Luo Fig. 2 above, and 
the second switch group including at least one second switch S1, B1, B2 in Luo Fig. 2 above arranged between the battery pack 8/7 and the range extender 4/14.  

While it is considered that the combination of Luo and Tan teaches the claim limitations as explained above, if applicant is of the opinion that the combination does not expressly disclose the specific switch arrangements then resort may be had to the teachings of the MPEP section 2144.04 V. and VI to show that making the connections between the range extender and the high voltage bus integral or separable 
Further, the reversal, duplication or rearrangement of the parts of Luo would be an obvious modification since no new or unexpected result would be produced.  Indeed, one of ordinary skill would expect the range extender to provide power to whatever source desired or required by the user. 

Accordingly, the prior art references teach all of the claimed elements where known elements.

The combination of the known elements is achieved by a known use of connecting power sources to loads. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to charge both batteries and power the vehicle at the same time during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 to the prior art combination 

Regarding claim 4 and the limitation the power supply system according to claim 3, wherein the controller is configured to control the power generating mode of the range extender see the teachings of Luo as applied to claim 1 above incorporated herein, and 
control a status of each first switch and/or each second switch S2 according to the voltage of the respective battery pack 8/7, so as to control the connection status of the respective battery pack 8/7 with the high-voltage DC bus 11 see Luo Figures 5-8, 
and/or to control the connection status S1 of the respective battery pack 8/7 with the range extender 4 see Luo Figures 3 and 4.  

While it is considered that the combination of Luo and Tan teaches the claim limitations as explained above, if applicant is of the opinion that the combination does not expressly disclose the specific switch arrangements then resort may be had to the teachings of the MPEP section 2144.04 V. and VI to show that making the connections between the range extender and the high voltage bus integral or separable would be obvious for the express benefit of being able to charge both batteries at the same time while also providing motive power for the vehicle to continue a long distance drive that exhausts both batteries States of Charge.



Accordingly, the prior art references teach all of the claimed elements where known elements.

The combination of the known elements is achieved by a known use of connecting power sources to loads. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to charge both batteries and power the vehicle at the same time during long trips. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04 to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation a control method for a power supply system for an electric vehicle, which comprises using the power supply system according to claim 1 to power the electric vehicle see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of Luo and Tan above which is considered as teaching a control method for a power supply system for an electric vehicle.  

Regarding claim 11 and the limitation an electric vehicle, which utilizes the power supply system according to claim l, see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of Luo and Tan above which is considered as teaching a control method for a power supply system for an electric vehicle.  

Regarding claim 12 and the limitation an electric vehicle, which is controlled by the control method according to claim 10 see the rejection of corresponding parts of claim 1 above, incorporated herein, with regard to, inter alia the teachings of the combination of Luo and Tan above which is considered as teaching an electric vehicle controlled by a control method.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) and further in view of MPEP 2144.04 V. V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS  and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2).

Regarding claim 2 and the limitation the power supply system according to claim 1, wherein the range extender comprises one of a fuel generator see the teachings of Luo “the entire car controller 1 starts distance increasing unit 14, and the engine 3 is permanent in optimal fuel-economy point Power output,” wherein it is understood that engine 3 connotes the claimed “fuel generator”, 
the range extender is configured to provide an electrical current to charge the battery pack, to power the electric vehicle, or to charge the battery pack and power the electric vehicle simultaneously see the teachings of Tan as explained in the combination of Luo, Tan and the MPEP in the rejection of claim 1 above incorporated herein with regard to duplicating or rearranging the parts and switches.

See the following case law, In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of the patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

It is the Examiners position that one skilled in the art would logically draw therefrom a reasonable inference as to when the SOC of the batteries of Luo are too low to continue to power the vehicle during long trips it would be obvious to one of ordinary 

The combination of Luo above does not appear to expressly disclose the range extender comprises one of:
a natural gas generator, 
an alcohol ether generator, 
a compressed-air generator, and 
a hydrogen fuel cell generator.

Regarding items 1, 2 and 4 above, Wu teaches it was known in the art of range extenders to comprise one of a natural gas generator, an alcohol ether generator, a compressed-air generator, and a hydrogen fuel cell generator in for example paras:
“[0021] Preferably, the direct current power device is a gas generator, a fuel generator or a glycol ether generator. 
[0022] Preferably, the direct current power device is a hydrogen fuel cell or a metal-air battery.”.

The Examiner construes the limitation “gas generator” to include a natural gas generator because Wu explicitly recites a fuel generator which differentiates between a fuel like gasoline or kerosene or diesel or a gas like natural gas. 



The combination of the known elements is achieved by a known use of powering generators with functional equivalent fuel sources such as natural gas, ether or hydrogen fuel cells which are all considered functional equivalents of a regular gasoline/fuel engine. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to run off the power from whatever fuel source is available including a natural gas generator, an alcohol ether generator, and/or a hydrogen fuel cell generator. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wu to the prior art combination of Luo and Tan as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

A person of ordinary skill in the art (POSITA) would be motivated to combine the teachings of Wu with the prior art combination of Luo and Tan for the express benefit of 
POSITA would understand the substitution of one power generation source for another would have the predictable results of generating the power necessary to complete the long distance trip as taught in Wu. See the following case law in support of the Examiners position that while the Examiner has provided an express suggestion above to substitute one equivalent technique for another, an express suggestion need not be present.
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious.

Regarding item 3 above, the combination of Luo above does not appear to expressly disclose however Wu2 teaches it was known in the art of range extenders to comprise one of a compressed-air generator in paras:
“[0003] At present, various auxiliary power supplies worldwide for pure electric vehicles use a conventional oil/gas piston engine for electrical power generation. The technologies of such engine have been well developed with a variety of products. However, the fundamental problems on low fuel efficiency, great vibration, great noise, and complicated cooling systems by these engines have not been resolved to this day.
SUMMARY
[0004] In view of the foregoing problems, the present disclosure proposes a compressed air turbine DC power generator system, comprising:“ (Emphasis added).



The combination of the known elements is achieved by a known use of powering and electric generator with compressed air. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to run off the power from a compressed air generator. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wu2 to the prior art combination of Luo, Tan  and Wu as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

One of ordinary skill in the art (POSITA) would be motivated to combine the teachings of Wu and Wu2 with the prior art combination of Luo and Tan for the express benefit of being able to power the “range extender” of the electric vehicle with whatever power sources are available during a long-distance trip to include air, gas, fuel, etc. as 
POSITA would understand the substitution of one power generation source for another would have the predictable results of generating the power necessary to complete the long distance trip as taught in Wu. See the following case law in support of the Examiners position that while the Examiner has provided an express suggestion above to substitute one equivalent technique for another, an express suggestion need not be present.
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) and further in view of MPEP 2144.04 V. V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS  and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2) as applied to the claims above and further in view of US 20100106351 A1 to Hanssen; Greg et al. (hereinafter Hanssen) and finally in view of US 20070080662 A1 to Wu; Deping (Deping). 

Regarding claim 5 the combination of Luo above, does not appear to expressly disclose the limitation the power supply system wherein the controller is further configured to, if the voltages of the battery packs are detected to be consistent, 
control the BMS via CAN2 commands to connect all the battery packs to the high-voltage DC bus, 
control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched off, and 
control the range extender to enter a stop mode, so that the electric vehicle works in a pure electric mode; or 
control the BMS via CAN2 commands to connect all the battery packs to the high-voltage DC bus, 
control all the first switches between the battery packs and the high-voltage DC bus to be switched on, 
control all the second switches between the battery packs and the range extender to be switched on, and 
control the range extender to enter a constant-power mode, so that the electric vehicle works in a range-extended mode.  

Hanssen teaches in for example the figures below 

    PNG
    media_image5.png
    518
    608
    media_image5.png
    Greyscale


And associated descriptive texts including para:
“[0048] Information from these blocks is processed and transmitted between them and the rest of the vehicle over parallel bus, such as RS485 or CAN. In the preferred embodiment, the features of the VIT 48 have been combined with blocks 52 and 46 to create a single controller card that takes less space and is more efficient. The VIT 48 monitors pack level voltage and current, as well as high voltage battery system isolation from the chassis. The BMS 42a-c monitors cell voltages and temperatures, and balances all of the cells within the high energy battery 40 by incrementally discharging selected cells. The charger 50 is controlled by the VIT 48 either by serial communication link, discrete on/off control, or a pwm signal relative to desired power output. The DCDC 54 is also controlled by the VIT 48 and supports the 12V system during charging and stand times. The VIT has a real time clock and is capable of waking up the entire system whenever the vehicle is connected for charging or has been powered on. The real time clock wakes up the system infrequently and 
 
a power supply system in Fig. 2 above wherein a controller (Hybrid Control Module 1.) is configured to, if the voltages of the battery packs are detected to be consistent, i.e. “balanced” in para:
“[0061] 2. The selection of a battery system with equal or more electrical energy storage when compared to the unimproved vehicle platform, and a battery monitoring system to measure voltages and temperatures, as required, throughout the battery. The battery monitoring system may also measure electric current flowing into or out of the battery system. The battery system may control the flow of coolant over the battery to regulate heating or cooling. The battery system may contain circuitry to balance battery cells as needed to keep all cells in the system at an equal state of charge. The battery system may require that certain circuitry is isolated from the vehicle chassis, while other of its circuitry may be referenced to vehicle chassis. The isolation requirement will be governed by safety and circuit protection requirements, among other things one of ordinary skill in the art will recognize.”, 

control the BMS via CAN commands to connect all the battery packs to the high-voltage DC bus in para:
“[0021] "Battery Control Module" means a device or set of devices which directly or indirectly perform some or all of the following functions: Contactor control; battery system status monitoring and reporting; battery system fault reporting; collection of data about the battery system, including voltages and temperatures of modules, voltage and current of the pack; battery thermal system control; response to other system faults to protect battery and other systems connected to it, the user, and service personnel. Where the above functions are performed by several devices, only those devices that control the functionality required to practice the invention need be replaced when the replacement of the Battery Control Module is referred to in this specification.”, 

control all the second switches between the battery packs and the range extender to be switched off, and 
control the range extender to enter a stop mode, so that the electric vehicle works in a pure electric mode, i.e. “electric vehicle EV mode” in para:
“[0018] Some hybrid vehicles may contain built in software or hardware facilitating or allowing an "electric vehicle" (EV) mode, where in the ICE is disabled. This is true, for example, of the Toyota Prius sold in Japan and in some other countries. The EV mode may be restricted in terms of operating envelope, depending on mechanical requirements of the drive train, battery capacity, catalyst temperature and SOC or electrical power availability. It is intended, according to Toyota, to permit drivers in densely-populated housing to exit from their parking places without disturbing adjacent residents. In its preferred form, the retrofit system herein takes advantage of an EV mode, if present, by enforcing the EV mode whenever the advanced battery system has sufficient charge and the vehicle speed, catalyst state and power requirements are acceptable to the existing hybrid system to allow EV mode.”; or 

control the BMS via CAN commands to connect all the battery packs to the high-voltage DC bus in para:
“[0022] "CAN/485 Module" is a module capable of communicating with the LCM (see below) or equivalent monitoring hardware, the vehicle communication bus, and the battery thermal control system for the vehicle if present. A person of ordinary skill in the art will, of course, be able to adapt this module to different vehicles and thermal control architectures, and all such adaptations are within the scope of this invention. The CAN/485 Module also has extra inputs and outputs that can be used to control contactors or charging. The CAN/485 module is so named herein because of the LCM requirements to communicate over RS485 and the Toyota Prius' requirements to communicate over CAN. A person of ordinary skill in the art will understand that this module can be modified to use different communication protocols as required by its vehicle interface and the battery monitoring interface, and that all such modifications are within the scope of this invention;”, 


control all the second switches between the battery packs and the range extender to be switched on, and 
control the range extender to enter a constant-power mode, so that the electric vehicle works in a range-extended mode in para:
“[0003] A hybrid vehicle ("HEV") uses multiple propulsion systems to provide motive power. The most commonly available HEV is a gasoline-electric hybrid vehicle, which use gasoline to power an internal-combustion engine ("ICE") and rechargeable batteries to power an electric motors. A full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both.”.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known use of “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Luo would be able to control the switches between the batteries of the Hybrid Vehicle to provide the necessary power to the electric drive motors. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanssen to the prior art combination of Luo, Tan  and Wu as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Lou above does not appear to expressly disclose that the CAN bus is a CAN2 bus, however Deping para [0072] below teaches CAN2 is a functional equivalent of the CAN bus taught by the combination of Lou immediately above.
“[0072] The MCM 102 further includes a second connector 110 for external serial communication with various peripheral devices such as the battery charger in a system. Accordingly, the MCM 102 separates the external serial communication with the internal serial communication with two serial buses CAN1 bus 113 and CAN2 bus 111 coupled to the first connector 112 and second connectors respectively 110, respectively. The MCM 102 and its interfaces, include the following signals sa described in Table 2 below: TABLE-US-00002 TABLE 2 MCM terminal description Terminal Function Control Signals 128 CAN+ CAN Bus 130 CAN- CAN Bus 132 Ignition Ignition On/Off 134 Warning Flashing when charging Light Solid when over or under voltage or over temperature 136 Power Charger control Control 138 Safety Energized during operation Interlock+ 140 Safety Energized during operation Interlock- 142 GND Chassis ground”


Per the following case law In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known use of an equivalent technique of communicating within a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the Luo would be continue to communicate via a CAN bus. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo, Tan, MPEP and Wu as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Further, resort may be had to the teachings of the MPEP with regard to the obviousness of the duplication, reversal or rearrangement of parts as explained in the rejection of corresponding parts of the claims above incorporated herein.

Regarding claim 7 Luo teaches in Figure 7 the limitation the power supply system according to claim 4, wherein the controller (entire car controller 1 ) is further configured to, 
if the voltages of the battery packs 7/8 are detected to be not consistent, control the BMS 5 via a CAN2 command (via the dotted lines of figure 1 connecting the VCU 1 to BMS 5 and 6 and MCU 9) to connect a first battery pack 7 with the highest voltage to the high-voltage DC bus 11 see the teachings of Luo Figures 7 and 8 above and associated descriptive texts:
“Described control unit of engine 2, electromotor 3 and electromotor 4 form journey device 14.Described entire car controller 1 with Journey device 14, drive motor controller 9, first switch S1, second switch S2, first battery management system the 5, second battery Management system 6 is the most connected. Described entire car controller 1 is as the core control portions of whole electric motor car, and it is used for gathering throttle The information such as pedal, gear, brake pedal judge driver driving intention and for monitor vehicle-state (include speed, Temperature etc.) information, described entire car controller 1 is additionally operable to carry out above-mentioned information judgement process, and the signal after processing is sent out Deliver to journey device 14, first and switch S1 and second switch S2, to control electromotor the 4, first switch S1 in journey device 14 And the state of second switch S2, described first battery management system 5 and the second battery management system 6 are used for gathering described SOC (State of Charge, the state-of-charge/dump energy) value of one power battery pack 7 and the second power battery pack 8,  Specific works principle will be discussed in more detail below.

Please continue to refer to shown in Fig. 7, it is the 5th kind of duty. When first obtained at the first battery management system 5 The SOC value of power battery pack 7 is higher than setting value and the second power battery pack 8 obtained at the second battery management system 6 SOC value less than limit value, described entire car controller 1 first passes through and controls the control module of second switch S2 by its moved end D2 and first not moved end B3 is connected, so that the first power battery pack 7 is for driving motor 11 to power, now, and described the One power battery pack 7 is run for vehicle and is provided electric energy. Simultaneously as the SOC of the second power battery pack 82Value is less than limiting Value, so, in vehicle operation, described entire car controller 1 also starts distance increasing unit 14, and by the first switch S1's Its moved end D1 and second not moved end B2 is connected by control module, can be so that the second power battery pack 8 is charged. This Time, described first power battery pack 7 is powered operation state, and described second power battery pack 8 is charging duty.”, (Emphasis added) and 

control the first switch connected to the first battery pack to be switched on S2 via B3 and the second switch S1 via B1 connected to the first battery pack to be switched off, so that the electric vehicle works in an equalizing mode see the teachings of Luo Figure 7 above wherein it is understood that as battery 8 is charged and battery 7 is discharged the vehicle is working in what connotes an “equalizing mode”.
	
Regarding claim 8 Luo teaches in Figure 8 the limitation the power supply system according to claim 7, wherein the controller (entire car controller 1 ) is further configured to, in the equalizing mode, 
if the voltage of a second battery pack 8 is lower than the voltage of the high-voltage DC bus, take the voltage of the high-voltage DC bus as a first target voltage, 
control the BMS 5 via a CAN2 command to connect the second battery pack to the high-voltage DC bus, and 
control the first switch S1 via B2 connected to the second battery pack to be switched off in Fig. 8 and the second switch S2 connected to the second battery pack via B4 to be switched on, so that the second battery pack is charged by the range extender in Luo figure 8 and the following associated descriptive texts:

“Please continue to refer to shown in Fig. 8, it is the 6th kind of duty. When first obtained at the first battery management system 5 The SOC value of power battery pack 7 is less than limit value and the second power battery pack 8 obtained at the second battery management system 6 SOC value higher than setting value, described entire car controller 1 first passes through and controls the control module of second switch S2 by its moved end D2 and second not moved end B4 is connected, so that the second power battery pack 8 is for driving motor 11 to power, now, and described the Two power battery pack 8 are run for vehicle and are provided electric energy. Simultaneously as the SOC of the first power battery pack 71Value is less than limit value, So, in vehicle operation, described entire car controller 1 also starts distance increasing unit 14, and by the control of the first switch S1 Its moved end D1 and first not moved end B1 is connected by module, can be so that the first power battery pack 7 is charged. Now, Described second power battery pack 8 is powered operation state, and described first power battery pack 7 is charging duty.”.  

wherein the second battery pack 6 is a battery pack other than the first battery pack 7 among the battery packs in Luo fig 1 above.  

The combination of Luo above does not appear to expressly disclose if the voltage of the second battery pack increases and reaches the first target voltage, control the first switch connected to the second battery pack to be switched on, so as to connect the second battery pack to the high-voltage DC bus.

Deping teaches it is known in the Hybrid Electric Vehicle art for Battery Management Systems to connect batteries in series or parallel combinations in for example paras:
“[0052] The cells 6 are electrically connected to one another in a series configuration by way of voltage conductors 50. In the presently described embodiment, the cells 6 are Lithium-ion battery cells that are connected in series to provide the voltage in the range of 24V DC or 36V DC through the anode 16 and cathode 18 terminals of the UBM 2. However, as it can be appreciated by 
[0105] In the above examples, each battery pack comprises a single linear array of UBMs in series. However, alternative arrangements of UBMs are also possible. As shown in the exemplary embodiment of FIG. 11, the battery pack 80 includes an array of UBMs 2a to 2h, wherein two rows of four UBMs 2a to 2d, and 2e to 2h are retained side-by-side. The UBMs 2a to 2h of each row are aligned proximate to each other with their respective inlets 10a to 10h and outlets 12a to 12h are in alignment to permits improved flow of coolant within the cooling system. The UBMs 2a to 2d are connected to one another in parallel. Similarly, the UBMs 2e to 2h are connected to one another in parallel. The UBMs 2a to 2d in the first row are connected to the UBMs 2e to 2h in the second row in series. The UBM 2d is connected to a MCM 102, which is responsible for controlling the entire battery pack 80.”

And claims 
15. A battery pack comprising: at least two universal battery modules in a string of connected universal battery modules, each universal battery module including a plurality of series connected battery cells, sensor means coupled to the cells and configured to monitor and transmit physical parameters of the cells, a battery control unit in communication with the sensor means to control the cells based on physical parameters from the sensor means; a master control module coupled to the string of universal battery modules, the master control module configured to control the battery pack power on/off and including internal electrical connector means to interface with each universal battery modules and control means to control electric equalization of the string of universal battery modules; wherein the string of universal battery modules and the master control module are packaged together as a single integral battery pack.
17. The battery pack as set forth in claim 15, wherein the universal battery modules are electrically connected in parallel..

Which connotes the claimed limitations if the voltage of the second battery pack increases and reaches the first target voltage, control the first switch connected to the second battery pack to be switched on, so as to connect the second battery pack to the high-voltage DC bus.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of operating  “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ in series, parallel or combinations thereof.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Luo would be able to control the switches between the batteries of the Hybrid Vehicle to provide the necessary power to the electric drive motors. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the power supply system according to claim 7, wherein the controller (Luo entire car controller 1) is further configured to, in the equalizing mode, 
if the voltage of a second battery pack is higher than the voltage of the high-voltage DC bus, take the voltage of the second battery pack as a second target voltage, 
control the second switch between the range extender and the first battery pack to be switched on, and 
control the range extender to enter a power-following mode (i.e. battery sustaining mode), so as to increase the voltage of the high-voltage DC bus by reducing a load of the first battery pack see Hanssen paras:
“[0056] If the retrofit system's added battery becomes depleted sufficiently so that further discharge is undesirable in view of maintaining optimal battery health or cycle life, the CDU reinstitutes the vehicle's hybrid mode of propulsion by changing the value of reported SOC. As described earlier, the true SOC may be different from the reported SOC; the latter is typically an inflated value transmitted to the existing hybrid control system to encourage battery discharging or battery sustaining modes. The true SOC of the battery is determined by the CDU by measuring and integrating current through the battery and also provides for reset points or waypoints relative to specific voltage triggers or battery temperatures based on information from the BMS 42a,b,c.
[0057] When the true SOC of the added battery is determined to be low enough to cease battery discharge mode and switch to battery sustaining mode, the SOC reported by the CDU to the existing hybrid control system is preferably used to maintain the added batteries without recharging them significantly; the added battery is preferably recharged only by connecting the vehicle to an external electrical energy source such as the g rid. The vehicle is returned to normal hybrid operation, either using the battery provided with the stock system or using the remaining capacity level of the replacement battery. The CDU enforces steady state operation by mapping the low state of charge to a reported SOC near the steady state midpoint target (presently about 62%) and having small deviations from the low battery SOC correspond to large deviations in the SOC reported to the vehicle. Thus, in the normal hybrid mode, the added battery will be more or less sustained at the low true SOC until the added battery can be recharged from the external source.”; and 


“[0015] Existing hybrid vehicles are configured to maintain their SOC ("state of charge") near the capacity midpoint, between approximately 30% and 80% state of charge. This allows for absorption of regenerative braking, better battery thermal management, and longer battery life. An SOC target of 55-65% is frequently used. Under normal driving conditions, the hybrid system will attempt to charge the battery when it is below its SOC target, or attempt to discharge an overly charged battery in order to reach its SOC target.
[0016] In rare instances, the SOC will be outside the 30-80%. The normal SOC target may be adjusted occasionally to condition the batteries or provide needed vehicle performance under rare driving conditions. In cases where extra power is needed (e.g., to accelerate), the typical hybrid will allow the battery to discharge to a small extent below its SOC target. In cases where additional regenerative power is available (e.g., while driving down a steep hill or decelerating) the typical hybrid will allow the battery to charge to a small extent over its SOC target.“, 

wherein the second battery pack is a battery pack other than the first battery pack among the battery packs see Luo fig. 1 above.  

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of maintaining the State of Charge of the batteries of a Full Hybrid “a full hybrid, sometimes also called a strong hybrid, is a vehicle that can run on just the engine, just the batteries, or a combination of both. “ in series, parallel or combinations thereof.



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Deping to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Luo as explained above teaches the claimed limitations, if Applicant is of the opinion that the Battery Management System and Full Hybrid electric vehicles taught by the prior art fail to show balancing the SOC between the batteries as claimed then resort may be had to MPEP section 2144.04 to show it would have been obvious to balance the state of charges of the batteries of Luo in the matter claimed because such is considered no more than the reversal, rearrangement, of duplication of the parts taught by the prior art.  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105904978 A to Luo Young et al. (provided with the 11/16/2018 IDS and hereinafter as Luo, cited) in view of CN 103481785 A to Tan Zhihong et al. (provided with the 11/16/2018 IDS and hereinafter cited as Tan) and further in view of MPEP 2144.04 V. V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS  and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied the claims above and further in view of US 20180354379 A1 to Wu (hereinafter Wu) and finally in view of US 20200169201 A1 to Wu (hereinafter Wu2) as applied to the claims above and further in view of US 20100106351 A1 to Hanssen; Greg et al. (hereinafter Hanssen) and finally in view of US 20070080662 A1 to Wu; Deping (Deping) as applied to the claims above and further in view of US 20120029742 A1 to Worthing; James L. et al. (Worthing). 

Regarding claim 6 the combination of Luo above does not appear to expressly disclose wherein the controller is further configured to, in the range-extended mode, 
control the range extender to enter a rated-power mode or a half-power mode according to a power consumption and/or a speed of the electric vehicle; or 
if the battery system is in a depleted status and the power generated by the range extender in the rated-power mode is less than the power consumed by the electric vehicle, 
control the electric vehicle to enter a limp-home mode where the speed of the electric vehicle is limited to a limp- home speed, so that the power consumed by the electric vehicle is less than the power generated by the range extender in the rated-power mode.  

	Worthing teaches it is known in the Hybrid electric vehicle art for a controller to be configured to, in the range-extended mode, 
control the range extender to enter a rated-power mode or a half-power mode according to a power consumption and/or a speed of the electric vehicle in para:
“[0005] The engine is operable in a predetermined optimal state to provide power to the first motor/generator for powering the second motor/generator. The throttle is at a predetermined position when the engine is in the predetermined optimal state. The "predetermined optimal state" is a predetermined set of operating parameters of the engine considered to result in the best combination of fuel efficiency, output torque and speed. The default position of the throttle is selected to be substantially the same as the predetermined position of the throttle. The at least one controller is operable to energize and de-energize the electric throttle motor so that the throttle is biased to the default position when the position of the throttle is within a predetermined range of the default position for a predetermined amount of time. By setting the default position as the position at which the engine is in the predetermined optimal state, electrical energy for powering the throttle motor is minimized, and throttle motor wear is likewise reduced. The optimal operating state of the engine is also sufficient to provide "limp home" capability if vehicle electrical power is interrupted. Engine torque is not a concern during "limp home" state on an extended range electrical vehicle as described above, as even fully open throttle will not result in excessive power at the vehicle wheels as only the second motor/generator can directly affect tractive power.”; or 

if the battery system is in a depleted status and the power generated by the range extender in the rated-power mode is less than the power consumed by the electric vehicle, 
control the electric vehicle to enter a limp-home mode where the speed of the electric vehicle is limited to a limp- home speed, so that the power consumed by the electric vehicle is less than the power generated by the range extender in the rated-power mode in paras:
“[0019] Referring again to FIG. 1, the engine 14 does not directly power the output member 39 and does not power the output member 39 through the planetary gear set 30, but only powers the first motor/generator 16. Therefore, the default (i.e., unpowered) throttle position need not be set to provide a low engine-output "limp home" mode in the event electrical power is not available, such as it is in the case of a typical non-hybrid or non-extended range hybrid application. Accordingly, system efficiency is increased by setting the default position of the throttle 54 to the optimal operating state of the engine 14. The "optimal operating state" is the engine speed and air/fuel ratio (determined in part by throttle position) at which the engine 14 runs in the most fuel efficient manner.”.  
 
Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of operating a hybrid vehicle in “limp-home” mode as known to those of ordinary skill in the art. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the range extender of Luo would be able to operate the vehicle in limp home mode in order to reach a charging station during long trips. 
Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Worthing to the prior art combination of Luo as explained above because they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to, inter alia, Hybrid electric vehicles and manners of extending their range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        202111093